Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 1 of 28                  PageID 582




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


  JACOB R ELLIOTT, JOHN E SHANNON,              )
  JR, JOSHUA T LEGGETT, DONALD W                )
  BOXX, and BENJAMIN MILLER,                    )
                                                )
         Plaintiffs,                            )
                                                )        No. 2:19-cv-02807-TLP-cgc
  v.                                            )
                                                )        JURY DEMAND
  ILLINOIS CENTRAL RAILROAD                     )
  COMPANY,                                      )
                                                )
         Defendant,                             )
                                                )
  v.                                            )
                                                )
  MEMPHIS LIGHT GAS & WATER,                    )
                                                )
         Third-Party Defendant.                 )


                 ORDER GRANTING IN PART AND DENYING IN PART
                         MLGW’S MOTION TO DISMISS


       Plaintiffs sued Defendant Illinois Central Railroad Company (“ICR”) in state court

 alleging negligence. (See ECF No. 1-1.) ICR then removed the case to federal court. (ECF No.

 3.) Once here, it filed a third-party complaint against Third-Party Defendant Memphis Light

 Gas & Water (“MLGW”) seeking declaratory relief, indemnity and damages. (ECF No. 47.)

       MLGW now moves to dismiss ICR’s third-party complaint under Federal Rule of Civil

 Procedure 12(b)(6). (ECF No. 68.) ICR has responded. (ECF No. 73.) MLGW replied. (ECF

 No. 74.) And ICR then filed a sur-reply. (ECF No. 77.) So the parties have fully briefed this

 motion. And the Court held a hearing during which the parties argued their positions. (See

 ECF No. 85.)
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 2 of 28                       PageID 583




       For the reasons below, the Court GRANTS IN PART and DENIES IN PART MLGW’s

 motion to dismiss.

                                         BACKGROUND

       Plaintiffs, who were MLGW employees at the time of the incident here, received an

 assignment to replace a utility pole located on ICR’s railroad right-of-way near Sullivan Road in

 Shelby County, Tennessee. (ECF No. 1-1 at PageID 4.)

       To do that, Plaintiffs set up their work truck close to ICR’s active railroad tracks. (Id. at

 PageID 5.) When they realized one of ICR’s trains was fast approaching their work area,

 Plaintiffs claim to have injured themselves while trying to get out of the train’s way. (Id. at

 PageID 5–6.)

       As a result of this incident, Plaintiffs sued ICR in state court alleging negligence. (See id.

 at PageID 6–7.) Plaintiffs claimed that ICR’s alleged negligence caused them to “suffer

 physical injuries, post-traumatic stress, loss of earning capacity, and other losses and damages.”

 (See id. at PageID 7.)

       ICR then removed the case to federal court, invoking diversity jurisdiction under 28

 U.S.C. § 1332. (ECF No. 3.)

       Once here, it asserted a third-party complaint against MLGW for declaratory relief,

 indemnity and damages. (ECF No. 47.) According to ICR, its claims arise from a contract, the

 Uniform Electric Right-of-Way Agreement (“Agreement”), that both parties entered into in

 1940. (Id. at 254; see ECF No. 47-2 at PageID 267.)

       At issue are two provisions of that Agreement: Paragraph 4 and Paragraph 7. (ECF No.

 47-2 at PageID 269, 270). In Paragraph 4 the parties agreed:

       [MLGW] covenants and agrees to indemnify and save harmless [ICR] from any
       loss, costs, damage or expense, including attorneys’ fees, which it may incur or


                                                  2
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 3 of 28                       PageID 584




       suffer, as well as any liability or claims for damages for death of or injury to
       persons, or for damage to property, proximately caused by any negligence of
       [MLGW] in the installation, erection, maintenance or use of its electrical lines and
       facilities, including any and all fixtures and equipment appurtenant thereto.

 (Id. at PageID 269.) And in Paragraph 7 they agreed that “[a]ll rights and powers of MLGW

 shall be exercised by it in a reasonable and proper manner[.]” (Id. at PageID 270.)

       Based on Paragraphs 4 and 7, ICR has asserted four claims against MLGW: (1)

 declaratory relief; (2) contractual indemnity under Paragraph 4; (3) breach of contract; and (4)

 implied indemnity under Paragraph 7. (ECF No. 47 at PageID 256–57.)

       In response, MLGW now moves to dismiss ICR’s third-party complaint under Rule

 12(b)(6). (ECF No. 68.) The Court will now turn to its analysis of that motion.

                                      LEGAL STANDARD

       The Court begins its analysis by addressing the rules governing motions to dismiss.

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests whether a

 plaintiff’s allegations state a claim for relief. Under Rule 12(b)(6), the Court has to “construe

 the complaint in the light most favorable to the plaintiff, accept its allegations as true, and draw

 all reasonable inferences in favor of the plaintiff.” DIRECTV, Inc. v. Treesh, 487 F.3d 471, 476

 (6th Cir. 2007).

       That said, a court may reject legal conclusions or unwarranted factual inferences.

 Hananiya v. City of Memphis, 252 F. Supp. 2d 607, 610 (W.D. Tenn. 2003) (citing Lewis v.

 ACB Business Servs., Inc., 135 F.3d 389, 405 (6th Cir. 1998)). The Sixth Circuit has noted “[a]

 complaint should only be dismissed if it is clear to the court that ‘no relief could be granted

 under any set of facts that could be proved consistent with the allegations.’” Id. (quoting

 Trzebuckowski v. City of Cleveland, 319 F.3d 853, 855 (6th Cir. 2003)).




                                                  3
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 4 of 28                         PageID 585




        The Court should also consider the allegations in Plaintiff’s complaint under Federal Rule

 of Civil Procedure 8. Under Rule 8, a complaint must contain “a short and plain statement of

 the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This standard

 does not require “detailed factual allegations,” but it does require more than “labels and

 conclusions” or “a formulaic recitation of the elements of a cause of action.” Ashcroft v. Iqbal,

 556 U.S. 662, 681 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); see also

 Reilly v. Vadlamudi, 680 F.3d 617, 622 (6th Cir. 2012).

        To survive a motion to dismiss, Plaintiff must allege facts that are enough “to raise a right

 to relief above the speculative level” and to “state a claim to relief that is plausible on its face.”

 Twombly, 550 U.S. 544, at 555, 570. “A claim has facial plausibility when the plaintiff pleads

 factual content that allows the court to draw the reasonable inference that the defendant is liable

 for the misconduct alleged.” Iqbal, 556 U.S. 662, at 678.

                                             ANALYSIS

        MLGW argues that ICR has failed to state a claim under Federal Rule of Civil Procedure

 for six reasons. First, “Plaintiffs have not stated, and cannot state, a claim for which MLGW

 could be liable.” (ECF No. 68-1 at PageID 453.) Second, Plaintiff’s original complaint “states

 no claim against [ICR] that could give rise to indemnity.” (Id.) Third, ICR “cannot escape

 MLGW’s immunity from tort liability by dressing negligence claims as different causes of

 action.” (Id. at PageID 455.) Fourth, ICR’s “declaratory judgment claims are barred by the

 statute of limitations.” (Id. at PageID 458.) Fifth, ICR’s “declaratory judgment and indemnity

 claims are improper, as they rely on a broader interpretation of the Agreement than the language

 of Paragraph 4 would support.” (Id. at PageID 459.) And sixth, if ICR seeks “indemnity for




                                                   4
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 5 of 28                        PageID 586




    personal injuries asserted by MLGW employees, such indemnity cannot be sustained under a

    theory of implied indemnity.” (Id. at PageID 461.)

          The Court will address each argument in turn.

    I.    Whether Plaintiffs’ Original Complaint States Grounds for Which MLGW Is
          Liable to ICR Is Irrelevant

          MLGW first argues that Plaintiffs’ original complaint asserts no wrongdoing on the part

    of MLGW. (ECF No. 68-1 at PageID 453.) And even if Plaintiffs had done so, “the statute of

    limitations for such claims has expired.” (Id.) (citing T.C.A. § 50–6–108). 1 So, according to

    MLGW, the Court should dismiss ICR’s claims against it on these bases. (Id.)

          ICR responds that, even if Plaintiffs have alleged no wrongdoing on the part of MLGW,

    “that fact has no relevance to [ICR’s] claims against MLGW and does not support MLGW’s

    motion.” (ECF No. 73 at PageID 474.) According to ICR, “its indemnity rights under the

    Agreement are not dependent on the plaintiffs’ ability or decision to assert claims against

    MLGW; it is based solely on whether [ICR] experiences a loss because of MLGW’s

    negligence.” (Id. at PageID 474–75.)

          The Court agrees with ICR. For the reasons below, the Court DENIES MLGW’s motion

    to dismiss as to its arguments that ICR has improperly impleaded MLGW, and that ICR’s

    claims are time-barred by Tennessee’s workers’ compensation statute’s limitation period.




1
  The Court notes that MLGW’s citation to T.C.A. § 50-6-108, as it relates to Tennessee’s
workers’ compensation statute’s limitation period, is incorrect. Another provision, § 50-6-203,
governs the limitation period of workers’ compensation claims. § 50-6-203(b)(1) (“In instances
when the employer has not paid workers’ compensation benefits to or on behalf of the employee,
the right to compensation under this chapter shall be forever barred, unless the notice required by
§ 50-6-201 is given to the employer and a petition for benefit determination is filed with the
bureau on a form prescribed by the administrator within one (1) year after the accident resulting
in injury.”).
                                                    5
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 6 of 28                        PageID 587




       For starters, Federal Rule of Civil Procedure 14 states that “[a] defending party may, as

 third-party plaintiff, serve a summons and complaint on a nonparty who is or may be liable to it

 for all or part of the claim against it.” Fed. R. Civ. P. 14(a)(1) (emphasis added). “Underlying

 Rule 14 is a desire ‘to promote economy by avoiding the situation where a defendant has been

 adjudicated liable and then must bring a totally new action against a third party who may be

 liable to him for all or part of the original plaintiff's claim against him.’” Am. Zurich Ins. Co. v.

 Cooper Tire & Rubber Co., 512 F.3d 800, 805 (6th Cir. 2008) (quotation omitted). Ultimately,

 “[t]he third-party complaint is in the nature of an indemnity or contribution claim. Accordingly,

 it is rare that a court renders judgment in favor of the defendant or dismisses the underlying

 action but nonetheless chooses to address a third-party claim.” Id.

       ICR is trying to assign fault on MLGW for the incidents underlying Plaintiff’s complaint.

 (ECF No. 73 at PageID 475; see also ECF No. 47.)

       For instance, it claims that MLGW “knew and should have known that it had no right to

 access [ICR’s] property or allow its employees to work near [ICR’s] active railroad track unless

 and until authorized by a qualified flagman and, only then, under the instruction and direction of

 the flagman.” (ECF No. 47 at PageID 255.) It also claims that MLGW “negligently directed or

 allowed its employees to enter onto [ICR’s] property, where the employees negligently parked a

 bucket truck too close to [ICR’s] active railroad tracks without waiting for a flagman, causing

 the truck to be struck by a passing train.” (Id.)

       Under these allegations, the Court finds that ICR is “attempting to transfer the liability

 asserted against [it] by the original plaintiff[s]” to MLGW “the essential criterion of a third-

 party claim.” Cooper Tire & Rubber Co., 512 F.3d at 805 (emphasis added).




                                                     6
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 7 of 28                        PageID 588




       What is more, when MLGW argues that the limitations period under Tennessee’s

 workers’ compensation statute bars ICR’s third-party complaint, that argument has no legal

 support. (See ECF No. 68-1 at PageID 453.)

       ICR, “as a third-party plaintiff, may implead someone whom plaintiff could not sue

 directly . . . The running of the statute of limitations on any claim that plaintiff might have

 against a third-party defendant also should have no effect on defendant's right to implead.” 6

 Wright, Miller, & Kane, Fed. Prac. & Proc. Civ. § 1447 (3d ed. 2008); see also Parks v. United

 States, 784 F.2d 20, 24 (1st Cir. 1986) (“It is well established that a defendant may, as third-

 party plaintiff, implead a party that the plaintiff could not sue directly, the claim against the

 third-party defendant inuring to the benefit of the third-party plaintiff and not to the original

 plaintiff.); Shouey ex rel. Litz v. Duck Head Apparel Co., 49 F. Supp. 2d 413, 423 (M.D. Pa.

 1999) (“[A] claim [for indemnity, contribution, or reimbursement] does not accrue for purposes

 of a statute of limitations until the third party plaintiff becomes obligated, either by judgment or

 by settlement, to pay the original plaintiff.”); E. Mississippi Elec. Power Ass'n v. Porcelain

 Prod. Co. (Inc.), 757 F. Supp. 748, 756 (S.D. Miss. 1990) (collecting cases for the proposition

 that “a cause of action for indemnity does not accrue until the loss or damage actually occurs,

 and that loss or damage does not occur until such time as the indemnitee's liability to the injured

 party has been determined.”); Tsz Ki Yim v. Home Indem. Co., 95 F.R.D. 349 (D.D.C. 1982)

 (citing Keleket X-Ray Corp. v. United States, 275 F.2d 167, 169 (D.C. Cir. 1960) (finding that a

 party can maintain a third-party complaint for indemnification, even if statute of limitations had

 run precluding the plaintiff from suing the third-party defendants).

       The logic behind this rule is straightforward: A “third-party defendant’s liability to

 the defendant may be based on an entirely different theory than the defendant’s liability to



                                                   7
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 8 of 28                     PageID 589




 the plaintiff.” Turner v. Aldor Co. of Nashville, 827 S.W.2d 318, 320 (Tenn. Ct. App. 1991).

 So the statute of limitations governing one theory will not necessarily govern the other.

       Plaintiffs’ cause of action against ICR here is unlike ICR’s cause of action against

 MLGW. The former is for negligence; the latter is for indemnity and breach of contract. For

 these reasons, the statute of limitations governing Plaintiff’s cause of action against ICR does

 not control ICR’s claim against MLGW because ICR has not sued MLGW for negligence and

 because there is no employment relationship between MLGW and ICR. See T.C.A. § 50-6-

 203(b)(1) (“In instances when the employer has not paid workers’ compensation benefits to or

 on behalf of the employee, the right to compensation under this chapter shall be forever barred,

 unless the notice required by § 50-6-201 is given to the employer and a petition for benefit

 determination is filed with the bureau on a form prescribed by the administrator within one (1)

 year after the accident resulting in injury.”) (emphasis added).

       The Court thus DENIES MLGW’s motion to dismiss as to its claims that ICR has

 improperly impleaded MLGW, and that ICR’s claims are time-barred by Tennessee’s workers’

 compensation statute’s limitation period.

 II.   Plaintiffs Have Stated a Claim Under Which Indemnity Could Arise

       MLGW argues that “Plaintiffs’ original complaint states no claim against [ICR] that

 could give rise to indemnity.” (ECF No. 68-1 at PageID 453.) To this effect, MLGW argues

 that, under Tennessee’s comparative fault regime, ICR will be liable only for the proportion of

 damages caused by its own negligence. (Id. at PageID 454.) MLGW thus asserts that “[s]ince

 there are no circumstances under which [ICR] could be liable to Plaintiffs for damages caused

 by MLGW, there is nothing to indemnify.” (Id.)




                                                 8
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 9 of 28                       PageID 590




       In response, ICR argues that it could be subject to disproportionate liability here given

 Tennessee’s workers’ compensation statute. (ECF No. 73 at PageID 478–79.) ICR claims, in

 essence, that Paragraph 4 prevents the allocation of such disproportionate liability in two ways:

 “[I]n addition to providing indemnity to [ICR] for any liability or claim brought by [Plaintiffs],

 Paragraph 4 specifically extends indemnity to [ICR] for all losses, expenses, and damages

 suffered by [ICR] as a result of MLGW’s negligence regardless of whether such loss is asserted

 as part of a personal injury claim . . . .” (Id. at PageID 477) (emphasis added.)

       The Court finds that, although the issue here is complex, ICR’s position has merit.

 MLGW’s argument does nt persuade the Court that Plaintiffs have not stated a claim under

 which indemnity could arise. That said, and to be clear, under Tennessee’s worker’s

 compensation statute and Tennessee Supreme Court cases applying that statute in comparative

 negligence cases, ICR cannot claim indemnity from MLGW for injuries suffered by Plaintiffs.

 Tennessee law bars that claim. ICR has, however, stated other claims for indemnity here.

       A.      The Agreement and the Emergence of Comparative Fault

       ICR signed the Agreement with MLGW in 1940, a time when contributory negligence

 principles governed tort cases. (ECF No. 47 at PageID 267.)

       Since then, a sea change has occurred in Tennessee tort law. In 1992, the Tennessee

 Supreme Court in McIntyre v. Balentine, 833 S.W.2d 52, 56 (Tenn. 1992), abolished the

 doctrine of contributory negligence and adopted comparative fault principles.

       MLGW is thus correct in emphasizing that comparative fault principles apply to

 Plaintiffs’ claims here. (ECF No. 68-1 at PageID 454.) Under the comparative fault regime, “a

 particular defendant will . . . be liable only for the percentage of a plaintiff’s damages

 occasioned by that defendant’s negligence, [so] situations where a defendant has paid more than



                                                  9
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 10 of 28                          PageID 591




     his ‘share’ of a judgment will no longer arise[.]” McIntyre, 833 S.W.2d at 58. In McIntyre, the

     Tennessee Supreme Court recognized that its opinion would affect many tort principles, but it

     chose to “harmoniz[e] [those] principles with comparative fault . . . another day.” Id. at 56–57.

           B.      The Interaction Between Tennessee’s Workers’ Compensation Statute and
                   Comparative Fault

           Although comparative fault principles apply, the Court notes that an important factual

     wrinkle exists here—MLGW is Plaintiffs’ employer.

           This fact matters because, under Tennessee law, when employees suffer work-related

     injuries, their employer is immune from tort liability under T.C.A. § 50-6-108(a), 2 known as the

     exclusive remedy provision of Tennessee’s workers’ compensation statute. MLGW’s immunity

     here thus raises “thorny problems created by the interplay between the tort system's doctrine of

     comparative fault and the workers’ compensation system’s doctrine of no-fault recovery.”

     Troup v. Fischer Steel Corp., 236 S.W.3d 143, 146 (Tenn. 2007).

           Since McIntyre, the Tennessee Supreme Court has addressed this interplay in a trio of

     seminal cases.

           First, in Ridings v. Ralph M. Parsons Co., 914 S.W.2d 79 (Tenn. 1996), the Tennessee

     Supreme Court decided whether, under the workers’ compensation statute, a defendant who is

     not the plaintiff’s employer may assert that the plaintiff’s employer caused the plaintiff’s

     injuries in a personal injury case.

           The Tennessee Supreme Court answered that question by holding that the workers’

     compensation statute forbids tort liability from being imposed upon employers because “duty of

     care and proximate cause are not found in the employer–employee relationship.” Id. at 80.



 2
  That provision says that “[t]he rights and remedies granted to an employee subject to this
 chapter . . . shall exclude all other rights and remedies of the employee[.]” T.C.A. § 50-6-108(a).
                                                     10
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 11 of 28                          PageID 592




     Thus, under that logic, an employer’s acts cannot be the proximate cause of their employees’

     injuries. Id.

            Second, in Snyder v. LTG Lufttechnische GmbH, 955 S.W.2d 252 (Tenn. 1997), the

     Tennessee Supreme Court decided whether a fact-finder could apportion fault to a plaintiff’s

     employer who is immune under the workers’ compensation statute. The Tennessee Supreme

     Court reaffirmed Ridings and explained that, in enacting the workers’ compensation statute, the

     legislature had determined that employers cannot be the proximate cause of their employee’s

     injuries. Id. at 256.

            That said, the court specified that the trier of fact can hear evidence about the employer’s

     actions and even find that an employer is the cause in fact of its employee’s injuries. Id.

     Otherwise, “[e]xcising the employer from that discussion would . . . make discussion of the case

     to be tried difficult, if not impossible.” Id. Thus, the court concluded that a defendant may

     introduce relevant evidence at trial that a plaintiff’s employer was the cause in fact of the

     plaintiff’s injuries, but the jury may not assign fault to that employer through a finding of

     proximate cause. Id. at 257. In fact, “[t]he jury should be instructed that it may consider the

     actions of the employer only in assessing whether the plaintiff has met his burden of

     establishing the elements necessary to recover against defendants.” 3 Id.

            Finally, in Carroll v. Whitney, 29 S.W.3d 14 (Tenn. 2000), the Tennessee Supreme Court

     decided whether resident doctors immune from tort liability could appear as absent tortfeasors

     on a jury form. The Tennessee Supreme Court explained that keeping immune parties off of the

     jury form would exclude evidence of an immune nonparty’s conduct and “blindfold the jury to




 3
   The court also specifies that the trial judge should explain to the jury that the employer’s
 liability has been or will be determined in another forum.
                                                     11
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 12 of 28                          PageID 593




  relevant evidence.” Id. at 19. Accordingly, the court refined Ridings and Snyder, holding that

  juries may apportion fault to immune nonparties. Id. Importantly, however, the Tennessee

  Supreme Court refused to overrule Ridings and Snyder, reasoning that those cases are “uniquely

  applicable . . . to the allocation of fault to employers in workers’ compensation cases.” Id.

         The Tennessee Supreme Court thus made clear that a trier of fact may not allocate fault to

  immune employers because of the exclusive remedy provision of the workers’ compensation

  statute. Id.

         C.      The Indemnity Agreement Covers More Than Plaintiff’s Injuries

                 1.     ICR Cannot Recover Indemnity for Injuries Suffered by Plaintiffs

         Here, as the Court has already emphasized, MLGW is Plaintiffs’ employer. So under

  Tennessee’s workers’ compensation statute and the principles set forth by the Tennessee

  Supreme Court above, MLGW enjoys immunity from tort claims that Plaintiffs may have

  against it.

         In this way, this Court can conceive of no possible way that MLGW will ever have to

  indemnify ICR for Plaintiffs’ injuries proximately caused by MLGW’s negligence. So MLGW

  is correct that “there is nothing to indemnify” with respect to ICR’s potential liability for

  Plaintiff’s claims. (ECF No. 68-1 at PageID 454.) ICR thus fails to state a claim for

  indemnification for any liability that may result from Plaintiff’s negligence claim against it.

                 2.     But ICR Can Recover Indemnity for Other Losses That Are
                        Covered by and Subject to Paragraph 4

         That said, and to be clear, ICR’s contractual indemnity claim is not limited to liability

  that ICR may incur as a result of Plaintiff’s claim.

         ICR also seeks indemnity under Paragraph 4 for “any loss, costs, damage or expense,

  including attorneys’ fees, which it may incur or suffer . . . or for damage to property,


                                                  12
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 13 of 28                      PageID 594




  proximately caused by any negligence of [MLGW] . . . .” (ECF No. 47 at PageID 255.) As

  ICR asserts in its response, that claim for indemnity would arise “regardless of whether such

  loss is asserted as part of a personal injury claim against [ICR] or not.” (ECF No. 73 at PageID

  477) (emphasis added.)

        Indemnity under that portion of Paragraph 4 does not relate to Plaintiffs’ tort claim

  against ICR. For instance, if ICR could introduce evidence at trial that it incurred losses or

  expenses as a result of any property damages caused by MLGW’s negligence, Paragraph 4

  would entitle ICR to indemnity from MLGW for those amounts. And that entitlement would

  not be barred by Tennessee law because it arises separately from Plaintiff’s tort claim against

  ICR and thus lies outside the purview of the workers’ compensation statute.

        Thus, although Tennessee law forbids MLGW from indemnifying ICR for any liability

  that results from Plaintiffs’ negligence claim against ICR, the Court finds less persuasive

  MLGW’s argument that ICR’s claims must be dismissed because Plaintiff’s original complaint

  states no claim against ICR that could lead to indemnity. Stated concisely, Paragraph 4 enables

  ICR to recover indemnity for losses beyond those that result from Plaintiffs’ negligence claims.

        The Court thus DENIES MLGW’s motion to dismiss ICR’s claims on this basis.

 III.   The GTLA Does Not Bar ICR’s Indemnity and Breach of Contract Claims

        A.      The Parties’ Positions

        MLGW’s third argument is that “each of the claims asserted in [ICR’s] Complaint . . . are

  negligence claims.” (ECF No. 68-1 at PageID 455.) Yet “[b]y framing their allegations as

  grounded in contract rather than tort, [ICR] seeks to skirt the strict requirements by Tennessee’s

  Governmental Tort Liability Act (“GTLA”) for maintaining suit against a municipal entity,” :




                                                  13
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 14 of 28                       PageID 595




  the GTLA’s one-year statute of limitations for tort claims brought against governmental entities.

  (Id.) (citing T.C.A. § 29-20-305(b)).

        In response, ICR argues that’s its causes of action “under the Agreement are contract

  claims, not tort claims, and they are not subject to the GTLA.” (ECF No. 73 at PageID 479.)

  To this effect, ICR emphasizes that it “seeks contractual indemnity and implied indemnity, as

  well as damages for breach of contract,” which “arise from mutually agreed upon, enforceable

  obligations between [ICR] and MLGW as set forth in the Agreement.” (Id. at PageID 480.)

  Thus, according to ICR, it is simply “asking this Court to enforce the Agreement and, as such,

  its claims against MLGW are based in contract.” (Id.)

        The Court finds ICR’s position well-taken. For the reasons below, the Court finds that

  ICR’s claims sound in contract, rendering the GTLA’s one-year statute of limitations

  inapplicable here.

        B.      Standard for Determining the Gravamen of ICR’s Claims

        “It is oft-recited law in [Tennessee] that to determine the governing statute of limitations,

  a court must ascertain the ‘“gravamen of the complaint.’”” Benz-Elliott v. Barrett Enterprises,

  LP, 456 S.W.3d 140, 147 (Tenn. 2015) (internal quotations omitted). “[I]n choosing the

  applicable statute of limitations, courts must ascertain the gravamen of each claim, not the

  gravamen of the complaint in its entirety.” Id. at 149 (citations omitted).

        This Court will use a “two-step approach . . . when ascertaining the gravamen of a claim

  for the purpose of choosing the applicable statute of limitations.” Id. at 151. It “must first

  consider the legal basis of the claim and then consider the type of injuries for which damages

  are sought.” Id. “This analysis is necessarily fact-intensive and requires a careful examination




                                                  14
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 15 of 28                        PageID 596




  of the allegations of the complaint as to each claim for the types of injuries asserted and

  damages sought.” Id.

         C.      Determining the Gravamen Here

                 1.       Contractual Indemnity Claim Under Paragraph 4

                          a.      Legal Basis

         As to ICR’s contractual indemnity claim under Paragraph 4, the Court first finds that its

  basis is in contract, not in tort.

         Under Tennessee law, “suits for fraud, deceit or conspiracy, whether they arise incident

  to a contract or not[,] are actions in tort and must be governed by the applicable tort statute of

  limitations.” Harvest Corp. v. Ernst & Whinney, 610 S.W.2d 727, 729–30 (Tenn. Ct. App.

  1980). By contrast, “[t]he gravamen of an action is in contract and not in tort ‘[w]hen an act

  complained of is a breach of specific terms of the contract, without any reference to the legal

  duties imposed by law upon the relationship created thereby.’” Green v. Moore, No. M2000-

  03035-COA-R3-CV, 2001 WL 1660828, at *3 (Tenn. Ct. App. Dec. 28, 2001) (internal

  quotation omitted).

         Here, to begin with, ICR has not alleged “fraud, deceit or conspiracy” on the part of

  MLGW. Harvest Corp., 610 S.W.2d at 729. Moreover, the basis of its claim stems from

  MLGW’s obligation under the Agreement—specifically, Paragraph 4—to “indemnify and save

  harmless [ICR] from any loss, costs, damage or expense, including attorneys’ fees, which it may

  incur or suffer . . . proximately caused by any negligence of [MLGW] . . . .” (ECF No. 47-2 at

  PageID 269.)

         Although the parties here baked the tort concept of negligence into Paragraph 4, the

  essence of ICR’s claim is to seek “reimbursement of damages [it] expects to pay to [Plaintiffs]



                                                  15
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 16 of 28                         PageID 597




  for damages suffered by [Plaintiffs] as a result of [MLGW’s] defective performance of a

  contract with [IRC] . . . .” Gause v. Cole, No. 03A01-9707-CH-00001, 1997 WL 304117, at *4

  (Tenn. Ct. App. June 5, 1997). Thus, “the key issue that [ICR] must prove to establish [its

  contractual indemnity claim] is whether [MLGW] failed to act in accordance with prudent

  underwriting principles in breach of the Agreement.” Fid. Nat. Title Ins. Co. v. Archer Land

  Title, LLC, No. 3:07-cv-0213, 2007 WL 3231847, at *4 (M.D. Tenn. Oct. 30, 2007).

        The Court thus finds that the basis under which ICR brings its contractual indemnity

  claim against MLGW is in contract because it derives from “specific terms of the” Agreement

  that both parties entered into. Green, 2001 WL 1660828, at *3.

                        b.         Types of Injuries

        The Court next “consider[s] the type of injuries for which damages are sought” under

  Paragraph 4 of the Agreement. Benz-Elliott, 456 S.W.3d at 151.

        ICR is not technically seeking damages under Paragraph 4 here. Rather, it is seeking

  “indemnity for its own damages proximately caused by [MLGW’s] negligence” and “for the

  claims asserted against it by the Plaintiffs as well as any liability that may result from Plaintiffs’

  claims.” (ECF No. 4 at PageID 257.)

        This distinction matters because ICR’s hypothetical recovery under Paragraph 4 will

  never stem from MLGW’s tortious conduct. ICR’s recovery will stem instead from liability

  that MLGW promised to assume under the Agreement. In this way, the Court can comfortably

  find that ICR “does not seek any damages unique to . . . tort claims.” Archer Land Title, LLC,

  2007 WL 3231847, at *4. The type of recovery here is indemnity, not damages for tortious

  conduct on the part of MLGW.




                                                   16
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 17 of 28                           PageID 598




           For the reasons above, the Court thus finds that the gravamen of ICR’s contractual

     indemnity claim under Paragraph 4 sounds in contract, not tort. 4 Thus, the GTLA’s one-year

     statute of limitations does not apply to ICR’s contractual indemnity claim.

                   2.      Breach of Contract and Implied Indemnity Claims Under
                           Paragraph 7

           When MLGW argues that ICR’s breach of contract and implied indemnity claims under

     Paragraph 7 are tort claims, that argument does not stand.

           Starting with ICR’s breach of contract claim, the Court finds that the basis there is

     contractual for the simple reason that it “rest[s] on the alleged breach of a specific contractual

     provision.” Alsbrook v. Concorde Career Colleges, Inc., No. 2:19-cv-02583, 2020 WL

     3475107, at *6 (W.D. Tenn. June 25, 2020) (citing Benz-Elliott, 456 S.W.3d at 152). Besides,

     ICR has alleged injuries—“property damage, losses and costs associated with train delays,

     attorneys’ fees, and other damages to be proved at trial”—that stem directly from MLGW’s

     violation of Paragraph 7. (ECF No. 47 at PageID 257.) These allegations are enough to find

     that the “type of injuries for which damages are sought” are contractual. Benz-Elliott, 456

     S.W.3d at 151. Thus, the core of ICR’s breach of contract claim is in contract, not tort.




 4
   The Court notes that, even assuming the GTLA’s one-year statute of limitations did apply here,
 that statute would not start running until Plaintiffs obtain a judgment against ICR. The Sixth
 Circuit has explained that “a cause of action for indemnity arises when the party seeking
 indemnification first suffers the loss for which he claims indemnity, not when the underlying
 tort, upon which the indemnity claim is based, occurs.” Olin Corp. v. Yeargin Inc., 146 F.3d
 398, 406 (6th Cir. 1998) (citing Kane v. Magna Mixer Co., 71 F.3d 555, 561 n. 1 (6th Cir. 1995),
 cert. denied, 517 U.S. 1220 (1996); Security Fire Protection Co. v. City of Ripley, 608 S.W.2d
 874, 877 (Tenn. Ct. App.1980); Stiver Marketing, Inc. v. Performance Bus. Forms, Inc., No. 01–
 A–019108CH00276, 1991 WL 254564, at *4 (Tenn. Ct. App. Dec. 4, 1991). ICR has not yet
 “suffer[ed] the loss for which [it] claims indemnity.” Olin Corp., 146 F.3d at 406. Thus, on that
 basis alone, the Court could DENY MLGW’s argument that the GTLA’s one-year statute of
 limitations bars ICR’s claim for contractual indemnity.
                                                     17
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 18 of 28                          PageID 599




            And as to ICR’s implied indemnity claim under Paragraph 7, the Court finds that its

     reasoning as to ICR’s contractual indemnity claim under Paragraph 4 applies equally well here.

            The basis for ICR’s implied indemnity claim is to seek “reimbursement of damages [it]

     expects to pay to [Plaintiffs] for damages suffered by [Plaintiffs] as a result of [MLGW’s]

     defective performance of a contract with [IRC] . . . .” Gause, 1997 WL 304117, at *4. Under

     that finding, the basis is thus contractual. 5 What is more, the type of recovery under this claim

     is indemnity, an inherently contractual remedy, as opposed to damages stemming from any tort

     on the part of MLGW. Gause v. Cole, No. 03A01-9707-CH-00001, 1997 WL 304117, at *5

     (Tenn. Ct. App. June 5, 1997) (“[A] right to indemnity exists whenever one party is exposed to

     liability by the action of another who . . . should make good the loss of the other. The right of

     implied indemnity in contractual cases is based upon a breach of contract by the person against

     whom indemnity is sought[.]”). The core of ICR’s implied indemnity claim under Paragraph 7

     is thus in contract.

            For the reasons above, therefore, the Court finds that the gravamen of ICR’s breach of

     contract and implied indemnity claims under Paragraph 7 sound in contract, and that the

     GTLA’s one-year statute of limitations does not apply here. The Court thus DENIES MLGW’s

     motion to dismiss as to its argument that ICR’s indemnity and breach of contract claims are

     negligence claims, barred by T.C.A. § 29-20-305(b).



 5
  For clarity, the Court should note that the basis of ICR’s implied indemnity claim and the scope
 of relief available under that claim are two separate issues. As the Court discusses more fully
 below, although ICR may claim it is entitled under Paragraph 7 to recover indemnity for
 damages that stem from MLGW’s negligence toward its employee, that claim is barred by
 Tennessee’s workers’ compensation statute. The issue here—whether the basis of Plaintiff’s
 implied indemnity is contractual—is narrower. And it in no way affects the Court’s finding that
 ICR cannot seek indemnity for injuries suffered by MLGW’s own employees. Tennessee law
 bars any such claim.


                                                     18
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 19 of 28                        PageID 600




  IV.   The GTLA’s Statute of Limitations Does Not Bar ICR’s Declaratory Judgment
        Claim

        MLGW’s fourth argument is that the GLTA’s one-year statute of limitations bars ICR

  from asserting a declaratory judgment claim. (ECF No. 68-1 at PageID 458.) MLGW’s logic is

  that, because “[t]he substantive claim under this request to relief—unambiguously—is

  negligence . . . , the [GTLA’s] one-year statute of limitations would similarly apply to any

  requests for a declaration that MLGW was negligent.” (Id.)

        In its response, ICR argues that, because the essence of its claims are in contract, the

  GTLA’s one-year statute of limitations does not apply. (ECF No. 73 at PageID 479.)

        The Court agrees with ICR. For the reasons below, the Court DENIES MLGW’s motion

  to dismiss as to its argument that the GTLA’s one-year statute of limitation bars ICR from

  asserting a claim for declaratory judgment.

        The Sixth Circuit has made clear that “[a] request for declaratory relief is barred to the

  same extent that the claim for substantive relief on which it is based would be barred.” Int'l

  Ass'n of Machinists & Aerospace Workers v. Tennessee Valley Auth., 108 F.3d 658, 668 (6th

  Cir. 1997). “‘Because a declaratory judgment action is a procedural device used to vindicate

  substantive rights, it is time-barred only if relief on a direct claim would also be barred.’” Id.

  (quoting Stone v. Williams, 970 F.2d 1043, 1048 (2d Cir. 1992), cert. denied, 508 U.S. 906

  (1993)). “A contrary rule would allow a plaintiff to ‘mak[e] a mockery of the statute of

  limitations by the simple expedient of creative labelling.’” Id. (quoting Gilbert v. City of

  Cambridge, 932 F.2d 51, 57 (1st Cir.), cert. denied, 502 U.S. 866 (1991)).

        Here, the Court has already found that the GTLA’s one-year statute of limitations does

  not bar ICR’s claims for indemnity and breach of contract. So for the same reasons that led to

  that result, the Court finds that the GTLA does not bar ICR’s claim for declaratory relief. See


                                                  19
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 20 of 28                          PageID 601




  Tennessee Valley Auth., 108 F.3d at 668. The Court thus DENIES MLGW’s motion to dismiss

  as to its argument that the GTLA’s one-year statute of limitation bars ICR from asserting a

  claim for declaratory judgment.

 V.      The Scope of ICR’s Declaratory Judgment and Indemnity Claims

         MLGW’s fifth argument is that ICR’s claims for indemnity and declaratory judgment

  “rely on a broader interpretation of the Agreement than the language of Paragraph 4 would

  support.” (ECF No. 68-1 at PageID 459.)

         They provide three bases for that argument. First, “[s]ince the Agreement only provides

  for indemnity with respect to damages proximately caused by MLGW’s negligence, MLGW

  will have no obligation to indemnify [ICR] in the event that both parties share in the fault.”

  (Id.) Second, “[m]any of [ICR’s] claims—in particular their allegations of MLGW’s direct

  negligence—fall outside” the scope of Paragraph 4 requiring that MLGW indemnify ICR for

  issues that relate to “the installation, erection, maintenance or use of its electric lines and

  facilities” only. (Id. at PageID 460; ECF No. 47-2 at PageID 269). Third, “Paragraph 4 of the

  Agreement was intended to protect [ICR] from any losses, liability, or claims brought by third

  parties, rather than those of MLGW’s employees or [ICR] itself.” (ECF No. 68 at PageID 460.)

         The Court will address each of these claims in turn.

         A.      MLGW Can Indemnify ICR Even if ICR Is Partially at Fault

         According to MLGW, ICR’s request for a declaration that “the accident was caused in

  whole or in part by MLG&W’s negligence” is improper because “Tennessee has adopted the

  ‘near universal rule’ that, unless the contract specifies otherwise, a party seeking indemnity is

  precluded from recovery when there was concurrent negligence among both parties.” (ECF No.

  68-1 at PageID 459) (quoting ECF No. 47 at PageID 257; Olin Corp. v. Yeargin Inc., 146 F.3d



                                                   20
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 21 of 28                       PageID 602




  398, 404 (6th Cir. 1998); Farmers Mut. of Tennessee v. Athens Ins. Agency, 145 S.W.3d 566,

  569 (Tenn. Ct. App. 2004)). MLGW thus claims that, “[s]ince the Agreement only provides for

  indemnity with respect to damages proximately caused by MLGW’s negligence, MLGW will

  have no obligation to indemnify [ICR] in the event that both parties share in the fault.” (Id.)

         In its response, ICR states that it “is not seeking indemnity for its own negligence. It

  seeks only indemnity for MLGW’s negligence, and even under Olin, it is entitled to assert its

  claim for such indemnity.” (ECF No. 73 at PageID 484) (citing Olin Corp., 146 F.3d at 404–

  05).

         The Court finds ICR’s position well-taken. For the reasons below, the Court finds that

  MLGW can indemnify ICR even if ICR is partially at fault here.

         To begin with, even though Tennessee adopted a comparative fault regime in McIntyre,

  “[t]here is no general prohibition against indemnification provisions in contracts” under

  Tennessee law. Pitt v. Tyree Org. Ltd., 90 S.W.3d 244, 252 (Tenn. Ct. App. 2002); see also

  Astec, Inc. v. Rouse Polymerics Int'l, Inc., No. 1:04-cv-282, 2007 WL 9729013, at *6 (E.D.

  Tenn. June 28, 2007), aff'd, 282 F. App'x 417 (6th Cir. 2008) (“Indemnity contracts are

  permitted in Tennessee.”). The reason is that “[p]arties to a contract are free to allocate risks

  and burdens between themselves as they see fit.” Brown Bros. v. Metro. Gov't of Nashville &

  Davidson Cty., 877 S.W.2d 745, 749 (Tenn. Ct. App. 1993). MLGW is thus incorrect in stating

  that, “for the indemnity provision in Paragraph 4 of the Agreement to be invoked, it will be

  necessary for [ICR] to demonstrate both MLGW’s negligence and [ICR’s] own complete lack

  of fault.” (ECF No. 68-1 at PageID 459) (emphasis added.) No Tennessee court has

  established such a sweeping rule.




                                                  21
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 22 of 28                       PageID 603




            That said, the law of indemnity in Tennessee far is less permissive when an indemnitee

     seeks to recover indemnity for its own negligence. As the Sixth Circuit explained in Olin Corp.,

     although “Tennessee law permits a party to be contractually indemnified for its own negligence,

     . . . [‘]an indemnity agreement does not indemnify the indemnitee’s own negligence unless it is

     clear and unambiguous from the language of the contract that this was the intention of the

     parties.’” 146 F.3d at 404 (quoting Amerco Marketing Co. v. Myers, 494 F.2d 904 (6th Cir.

     1974) (emphasis added). In other words, “Tennessee recognizes the ‘near[ ] . . . universal rule

     that there can be no recovery where there was concurrent negligence of both indemnitor and

     indemnitee unless the indemnity contract provides for indemnification in such case by “clear

     and unequivocal terms.”’” 6 Id. (internal quotations omitted).

            But, here, ICR does not argue it is entitled to indemnity for its own negligence. (See ECF

     No. 73 at PageID 484) (“[ICR] is not seeking indemnity for its own negligence.”) It is only

     seeking to enforce MLGW’s indemnity obligation under the Agreement, which, as the Court

     explained above, is permissible under Tennessee law. (See id.) So the Court DENIES

     MLGW’s motion to dismiss insofar as it argues that MLGW cannot indemnify ICR if ICR is

     also partially at fault here.

             B.     The Declaratory Relief Sought by ICR Plausibly Lies Within the Language
                    of Paragraph 4

            MLGW also argues that ICR’s request for a declaration that MLGW was negligent is

     improper because it falls outside Paragraph 4, as that paragraph limits MLGW’s indemnity to



 6
   Based on this language in Olin Corp., the Court finds that the “near universal rule” to which
 MLGW refers is not as broad as MLGW suggests. (See ECF No. 68-1 at PageID 459.) Olin
 Corp. limits the application of that rule to when an indemnitee seeks indemnity for its own
 negligence. 146 F.3d at 404. But when an indemnitee is simply trying to enforce a contractual
 indemnity provision, as ICR is doing here, it is free to do so—even if it may be partially at fault
 in a particular case.
                                                    22
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 23 of 28                            PageID 604




     negligence “in the installation, erection, maintenance or use of its electric lines and facilities,

     including any and all fixtures and equipment appurtenant thereto.” 7 (ECF No. 68-1 at PageID

     459–60) (quoting ECF No. 47-2 at PageID 269.)

            ICR responds that “it is alleged by [Plaintiffs], and not disputed by MLGW that

     [Plaintiffs] were in the process of replacing a damaged power pole that was located near the

     railroad tracks—i.e., they were installing, erected or maintaining the electrical lines and

     facilities.” (ECF No. 73 at PageID 485.) It also claims that, if MLGW “failed to properly train

     plaintiffs on the proper procedures to perform this work, its negligence in failing to do so

     triggers its indemnity obligation under Paragraph 4.” (Id.) ICR thus claims that its claim for

     declaratory judgment is proper.

            At this point in the litigation, the Court finds ICR’s position persuasive. The Court thus

     DENIES MLGW’s motion to dismiss as to its claim that ICR’s declaratory judgment claim

     goes beyond the language of Paragraph 4. 8 The Court need only point to the facts alleged here

     to justify this finding.

            The day of the accident that prompted this lawsuit, “Plaintiffs were assigned by [MLGW]

     to repair and replace a utility pole located on Defendant’s railroad right-of-way at or near

     Sullivan Road in Millington, Shelby County, Tennessee.” (ECF No. 1-1 at PageID 4)

     (emphasis added.)




 7
   MLGW refers specifically to ICR’s request for a declaration that MLGW breached its “duty to
 properly train, supervise, direct, and instruct its employees regarding the terms and conditions of
 the Agreement” and “its duty to adopt, enforce, educate, and train its employees regarding safety
 measures, procedures and rules relating to safely working on or around active railroad tracks.”
 (ECF No. 68-1 at PageID 459) (citing ECF No. 47 at PageID 256.)
 8
  At this juncture in the litigation, the Court assumes without deciding that ICR’s claim for
 declaratory judgment is proper.
                                                      23
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 24 of 28                        PageID 605




        According to ICR, the damages and losses it has suffered from the accident are because

  of MLGW’s negligence in how it directed its employees when they tried to repair and replace

  that utility pole. (ECF No. 47 at PageID 254.) To this effect, ICR has put forth these

  allegations in its third-party complaint:

        [ICR] removed the Lawsuit to this Court and filed a counter-claim against
        [Plaintiffs], on the grounds that they were trespassers at the time of the accident
        and their wrongful conduct caused the accident, which resulted in [ICR] suffering
        damage . . . . Plaintiffs have taken the position that, at the time of the accident,
        they were within the course and scope of their employment with [MLGW] who
        directed and/or purported to authorize their entry onto [ICR’s] property. If
        [MLGW] authorized Plaintiffs to enter onto [ICR’s] property, they were both
        governed by [the Agreement], which provides for a utility right of way for
        overhead power lines near the location where the accident occurred.

 (ECF No. 47 at PageID 254.)

        With these allegations, the Court thus finds that ICR’s declaratory judgment claim falls

  within the language of Paragraph 4. See DIRECTV, Inc., 487 F.3d at 476 (finding that a court

  must “construe the complaint in the light most favorable to the plaintiff, accept its allegations as

  true, and draw all reasonable inferences in favor of the plaintiff.”).

        The reason is straightforward. ICR seeks a declaration that MLGW was negligent in how

  it directed and authorized Plaintiffs to repair and replace the utility pole here. This claim, in

  turn, relates to “the installation, erection, maintenance or use of [MLGW’s] electric lines and

  facilities, including any and all fixtures and equipment appurtenant thereto.” (ECF No. 47-2 at

  PageID 269.) The Court thus DENIES MLGW’s motion to dismiss as to its claim that ICR’s

  declaratory judgment claim goes beyond the language of Paragraph 4.

        C.      Paragraph 4 Does Not Allow Indemnity for Injuries Suffered by MLGW’s
                Employees

        Finally, MLGW argues that “Paragraph 4 of the Agreement was intended to protect [ICR]

  from any losses, liability, or claims brought by third parties, rather than those of MLGW’s


                                                   24
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 25 of 28                       PageID 606




  employees or [ICR] itself.” (ECF No. 68-1 at PageID 460.) According to MLGW, therefore,

  the word “persons” in Paragraph 4 does not cover MLGW’s employees. (See ECF No. 47-2 at

  PageID 269.)

        In response, ICR claims that “[t]he plain meaning of ‘persons’ as used in Paragraph 4

  certainly includes MLGW employees, and there is simply no basis for an argument otherwise.”

  (ECF No. 73 at PageID 486.) In this way, ICR argues that, “[i]f MLGW had wanted to exclude

  its employees (or any other ‘person’) from the definition of ‘persons,’ it could and should have

  included such exclusionary language.” (Id.)

        For the reasons below, MLGW’s position is more convincing. The Court thus finds that,

  as applied in this case, the word “persons” does not cover MLGW’s employees.

        As this Court made clear above, the Tennessee Supreme Court in Snyder found that an

  “employer cannot be found to be the proximate, or legal, cause of the plaintiff's injuries because

  the employer is immune from tort liability under [T.C.A.] § 50–6–108(a).” 955 S.W.2d at 256.

  It explained that, “[b]y enacting [T.C.A.] § 50–6–108(a), the legislature has already determined

  that for policy reasons the employer may not be the legal cause of the plaintiff's injuries.” Id.

        If the Court were to accept ICR’s argument here—that the word “persons” encompasses

  MLGW’s employees—the result would be that ICR could receive indemnity for liability

  stemming from injuries suffered by MLGW’s employees “proximately caused by any

  negligence of [MLGW][.]”) (ECF No. 47-2 at PageID 269) (emphasis added.) But that result

  conflicts with Snyder and the rest of workers’ compensation jurisprudence in Tennessee that

  makes clear that an employer’s negligence cannot be the proximate cause of their employees’

  injuries. See T.C.A. § 50–6–108(a); Ridings, 914 S.W.2d at 83; Carroll, 29 S.W.3d at 27.




                                                  25
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 26 of 28                     PageID 607




        So in keeping with Tennessee law. the Court finds that the word “persons” does not

  include MLGW’s employees. See 41 Am. Jur. 2d Indemnity § 14A (“[C]ontract of indemnity

  must be strictly construed against the indemnitee to avoid reading into it a duty which the

  parties did not intend to be assumed.”).

        The Court thus GRANTS MLGW’s motion to dismiss as to its claim that the word

  “persons” in Paragraph 4 does not cover MLGW’s employees.

 VI.    Available Relief Under ICR’s Implied Indemnity Claim

        Finally, MLGW argues that, “[t]o the extent that [ICR] seeks to impose indemnity

  liability on MLGW for injuries suffered by MLGW’s own employees, . . . such claims cannot

  be pursued under the theory of implied indemnity.” (ECF No. 68-1 at PageID 461.) It claims

  that, “[u]nder the Tennessee Workers’ Compensation Law, a third-party indemnity action for

  injuries suffered by the indemnifying party’s employees is only permitted when the employer

  ‘has expressly contracted to indemnify the third party.’” (Id.) (quoting T.C.A. § 50-6-108)

  (emphasis added). Thus, “any indemnity that is not expressly provided under the parties’

  Agreement is barred.” (Id.)

        ICR responds that “Section 50-6-108 allows any contractual indemnity claims against

  immune employers.” (ECF No. 73 at PageID 486) (citing Dawn v. Essex Conveyors, Inc., 498

  F.2d 921, 925 (6th Cir. 1974)). Thus, “[b]ecause [ICR’s] implied indemnity claims are based

  on MLGW’s breach of the Agreement, they are authorized under Section 50-6-108.” (Id. at

  PageID 486–87.)

        The Court finds MLGW’s position well-taken. As the Court explained above, MLGW

  will never have to indemnify ICR for MLGW’s negligence toward its employees. T.C.A. § 50–




                                                 26
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 27 of 28                     PageID 608




  6–108(a). That said, ICR is free to seek implied indemnity for injuries other than those arising

  from MLGW’s negligence toward its employees.

        In the first place, the Court notes that MLGW does not appear to dispute ICR’s ability to

  state a claim for implied indemnity under Paragraph 7.

        Nor could it. The Sixth Circuit has made clear that, despite the immunity afforded to

  employers under T.C.A. § 50-6-108 in employee–employer lawsuits, third-party entities like

  ICR are free to pursue actions against immune employers like MLGW “for indemnity based

  upon express or implied contract.” Dawn v. Essex Conveyors, Inc., 498 F.2d 921, 925 (6th Cir.

  1974) (emphasis added). In cases like the one here, “[w]hile a contract between parties may be

  silent as to indemnification, an obligation may be imposed where the party from whom

  indemnity is sought breached a contract . . . .” Time & Sec. Mgmt., Inc. v. Pittway Corp., 422 F.

  Supp. 2d 907, 914 (W.D. Tenn. 2006) (citing Winter v. Smith, 914 S.W.2d 527, 542 (Tenn. Ct.

  App. 1995)).

        As a result, the dispute here appears to center on what monetary relief ICR could recover

  from MLGW, if a jury were to find that MLGW did, in fact, breach its obligation under

  Paragraph 7.

        On this issue, the Court need only point to its analysis above, where it makes clear that

  ICR cannot recover indemnity from MLGW for MLGW’s tortious conduct toward its

  employees. See Carroll v. Whitney, 29 S.W.3d 14, 22 (Tenn. 2000) (holding that plaintiff-

  employees “must bear the burden of not collecting those damages” from immune defendant-

  employers); see also 17 Tenn. Prac. Tenn. Law of Comparative Fault § 5:13 (2018 ed.) (“[A]ny

  fault assigned to a governmental entity that, while not immune from suit, has limited financial




                                                 27
Case 2:19-cv-02807-TLP-cgc Document 94 Filed 08/04/20 Page 28 of 28                        PageID 609




  responsibility under the law, is also borne by the plaintiff to the extent that the fault percentage

  multiplied by the total damages exceeds that cap on governmental liability.”).

           The Court thus largely agrees with MLGW that ICR cannot “impose indemnity liability

  on MLGW for injuries suffered by MLGW’s own employees.” (ECF No. 68-1 at PageID 461.)

  The only caveat is that the indemnity liability would have to stem from MLGW’s tortious

  conduct toward its employees. Otherwise, Tennessee’s workers’ compensation statute would

  have no applicability. See T.C.A. § 50-6-108(a) (“The rights and remedies granted to an

  employee subject to this chapter, on account of personal injury or death by accident . . . , shall

  exclude all other rights and remedies of the employee . . . .”); Ridings v. Ralph M. Parsons Co.,

  914 S.W.2d 79, 81 n.2 (Tenn. 1996) (“The exclusive remedy provision of the Workers’

  Compensation Act, [T.C.A.] § 50–6–108(a), eliminates any tort liability on the part of the

  employer.”).

           With that understanding, the Court GRANTS MLGW’s motion to dismiss as to this

  issue.

                                           CONCLUSION

           For the reasons above, the Court GRANTS IN PART and DENIES IN PART MLGW’s

 motion to dismiss.

           SO ORDERED, this 4th of August, 2020.

                                                 s/Thomas L. Parker
                                                THOMAS L. PARKER
                                                UNITED STATES DISTRICT JUDGE




                                                   28
